Citation Nr: 9935114	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  The veteran, who had active service form 
January 1967 to December 1968, appealed that decision to the 
Board. 


REMAND

The veteran maintains that he is entitled to a permanent and 
total disability rating for pension purposes because he is 
unable to secure or follow a substantially gainful occupation 
by reason of his nonservice-connected back disorder, right 
foot disorder and substance abuse.  The Board observes, 
however, that the veteran has not been afforded a VA 
examination to assess the nature and severity of his right 
foot disorder and the back examination report does not 
reflect findings relative to 38 C.F.R. §§ 4.40, 4.45 (1999).  
As this claim for pension benefits is well grounded, the VA 
has a duty to assist the veteran in the development of this 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991). 

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded an 
examination of his low back and right 
foot to ascertain the nature, severity, 
and manifestations of these disabilities.  
The primary purpose of this examination 
is to assess the degree of impairment 
these disabilities produces in connection 
with the veteran's capacity for 
performing substantially gainful 
employment.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner should describe in degrees of 
excursion any limitation of the low back 
and right foot that is found to be 
present and due to his disabilities.  The 
examiner is also requested to: (1) 
Express an opinion as to whether pain 
could significantly limit the functional 
ability of the low back and right foot 
during flare-ups or when the low back and 
right foot are used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether, as a result of 
these disorders, the low back and right 
foot exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
offer an opinion as to any effect the 
veteran's low back or right foot disorder 
would have on his ability to obtain and 
retain substantially gainful employment.  
A complete rationale for all opinions 
should be offered.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 

unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












